DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  
      A) Applicant recites “the method of connecting” in claim 1 line 1.  It appears as if applicant may have intended to recite “A method of connecting” to provide proper antecedent basis. 

Appropriate correction is required.



Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
        A) Applicant recites “the engaged positon” in claim 1 line 12.  The engaged position applicant is intending to describe is unclear. It is unclear whether applicant is intending to refer to the “engaging said connecting member with said threaded profile member” recited in claim 1 line 5, the “causing said threads of said segments to engage said thread of said threaded profile member” recited in claim 1 lines 10-11, both the engaging recited in lines 5 and 10-12, or whether applicant is referring to another “engaged position”.   In addition this term lacks proper antecedent basis since “an engaged position” was never previously recited. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim 1 is rejected, as best understood in view of the above 112 rejection, under 35 U.S.C. 102(a)(1) as being anticipated by Pallini Jr. (US 5,522,681). 

7. 	Regarding to claim 1, Pallini Jr. teaches the method of connecting a connecting member (17) to a threaded profile member (95) [as can be seen from Figure 5 in Pallini Jr.], comprising: providing one or more segments (25) with a female threaded profile (27) [as can be seen from Figure 5 in Pallini Jr.],
holding said segments (25) out of engagement from said threaded profile member (95) while engaging said connecting member (17) with said threaded profile member (95) [as described in column 2 lines 44-65, as well as can be seen from Figure 4 in Pallini Jr. Note that the segments are held in a retracted positon via ring 41 and fingers 47], releasing said one or more segments (25) to allow engagement with said threaded profile member (95) [as can be seen from Figure 5 in Pallini Jr. Note that the rotation of drive ring 37 and cam ring 29 will cause disengagement/releasing of ring 41 from clutch ring 39 which effects downward movement of segments 25 causing engagement of segment threads 27 with threads 97, as described in column 2 lines 60-65, column 3 lines 1-15, and column 4 lines 40-50 in Pallini Jr.], moving said one or more segments (25) axially of said threaded profile member (95)  to allow the threads (27) of said segments (25) to engage the threads (97) of said threaded profile member (95) [as can be seen from Figures 4-5 in Pallini Jr. Note that the rotation of drive ring 37 and cam ring 29 will cause disengagement of ring 41 from clutch ring 39 which effects downward/axial movement of segment 25 causing engagement of segment threads 27 with threads 97],  causing said threads (27) of said segments (25) to engage said threads (97) of said threaded profile member (95) [as can be seen from Figure 5 in Pallini Jr], and securing said segments (25) in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/NIRVANA DEONAUTH/Examiner, Art Unit 3726